Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0000851 to Lam Harn et al (hereinafter Lam Harn) in view of USP 8277003 to Milligan et al (hereinafter Milligan).
Lam Harn discloses (Claim 1). A drawer pull-out guide, comprising (such as shown in Figs. 6-9f): a first guide rail 140 and at least one second guide rail 120 displaceably supported relative to one another; and at least one running carriage 40a being displaceably arranged between the first guide rail 140 and the at least one second guide rail 120, wherein: the at least one running carriage 40a includes: (i) at least four rolling bodies 41-43 configured to transmit one or more loads; and (ii) at least one lateral supporting roller 44; each of the at least four rolling bodies has a cylindrical form and is rotatable about a horizontally extending axis in a mounted position of the drawer pull-out guide, the at least four rolling bodies, in the mounted position of the drawer pull-out guide, are arranged in at least three running planes lying above one another (Fig. 7); in one of the at least three running planes, at least two of the at least four rolling bodies are arranged next to one another (i.e., as shown in the Figures, each of the running planes includes a plurality of rolling bodies, and two of the rolling bodies (either 41, 42, or 43) are arranged next to one another); the at least one second guide rail 120 includes a vertically extending limb; the at least one lateral supporting roller 44 of the at least one running carriage 40a is in contact with the vertically extending limb of the at least one second guide rail 120 such that the at least one lateral supporting roller 44 of the at least one running carriage 40a is displaceable along the vertically extending limb Claim 2). The drawer pull-out guide according to claim 1, wherein the at least four rolling bodies 41-43- in a view onto a plane extending perpendicular to a longitudinal direction of the first guide rail and the at least one second guide rail - are arranged so as to be laterally offset to one another; (Claim 3). The drawer pull-out guide according to claim 1, wherein a first rolling body 41 of the at least four rolling bodies - in a view onto a plane extending perpendicular to a longitudinal direction of the first guide rail and the at least one second guide rail is at a lowest position relative to a second rolling body of the at least for rolling bodies and to a third rolling body of the at least for rolling bodies, and the second rolling body and the third rolling body are arranged entirely above the first rolling body; (Claim 4). The drawer pull-out guide according to claim 1, wherein at least two 42-43 of the at least four rolling bodies - in a view onto a plane extending perpendicular to a longitudinal direction of the first guide rail and the at least one second guide rail - are arranged only partially above one another; (Claim 5). The drawer pull-out guide according to claim 1, wherein the at least four rolling bodies are spaced from each other along a direction extending in a longitudinal direction of the first guide rail and the at least one second guide rail; (Claim 6). The drawer pull-out guide according to claim 1, wherein each of the at least four rolling bodies - in relation to the at least one running carriage - is arranged so as to be stationary in a longitudinal direction of the at least one running carriage; (Claim 7). The drawer pull-out guide according to claim 1, wherein axes of the at least four rolling bodies 41-43 are each arranged in the at least three running planes; Claim 10). The drawer pull-out guide according to claim 1, wherein a first rolling body of the at least four rolling bodies belongs to a first group of rolling bodies, a second rolling body of the at least four rolling bodies belongs to a second group of rolling bodies, and a third rolling body of the at least four rolling bodies belongs to a third group of rolling bodies, wherein each of the first group of rolling bodies, the second group of rolling bodies and the third group of rolling bodies has a plurality of rolling bodies arranged in a same running plane of the at least three running planes; (Claim 12). The drawer pull-out guide according to claim 1, wherein: the at least one first guide rail 140 has a side limb 143 and a transverse limb connected to the side limb 143 via a rabbet; and at least one of the at least four rolling bodies is configured to run along the transverse limb and at least another of the at least four rolling bodies is configured to run along the rabbet (Fig. 7); (Claim 13). The drawer pull-out guide according to claim 1, wherein the at least one running carriage 40a has three limbs aligned substantially horizontally in the mounted position of the drawer pull-out guide, and at least one of the at least four rolling bodies is supported on each of the three limbs; (Claim 14). The drawer pull-out guide according to claim 13, wherein the three limbs are connected to one another by two connecting limbs aligned substantially vertically in the mounted position of the drawer pull-out guide (Fig. 9c); (Claim 15). The drawer pull-out guide according to claim 13, wherein one of the three limbs aligned substantially horizontally in the mounted position of the drawer Claim 16). The drawer pull-out guide according to claim 13, wherein one of the three limbs (housing rolling bodies 41) aligned substantially horizontally in the mounted position of the drawer pull-out guide has a width which is substantially twice as wide as another of the three limbs; (Claim 17). The drawer pull-out guide according to claim 1, wherein the at least one running carriage 40a, in a cross-section, has a substantially U-shaped or a substantially C-shaped configuration; (Claim 18). The drawer pull-out guide according to claim 1, wherein the at least one running carriage 40a has a length, and a region in which the at least four rolling bodies are arranged, extends over only a part of the length of the at least one running carriage (lacks of rolling bodies in the middle portion of the carriage); (Claim 19). A drawer 10 comprising at least one drawer pull-out guide according to claim 1 for moving the drawer relative to a furniture carcass.  
The differences being that Lam Harn fails to clearly disclose the limitations in claim 1 of in a lowest running plane of the at least three running planes, at least two of the at least four rolling bodies are arranged laterally next to one another in a direction extending transverse to a longitudinal direction of the first guide rail and the at least one second guide rail.
Milligan discloses a drawer pull-out guide comprising: a first guide rail 15 and at least one second guide rail 13 displaceably supported relative to one another; at least one running carriage (such as shown in Figs. 3, 5-6) displaceably arranged between the first guide rail 15 and the at least one second guide rail 13; wherein the at least one running carriage includes at least four rolling bodies 105,107 configured to transmit one 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Milligan, to modify Lam Harn by replacing the single roller body 41, which has a largest lateral width among the roller bodies 41-43, with two roller bodies to include the limitations in claim 1 of in one of the at least three running planes, at least two of the at least four rolling bodies are arranged laterally next to one another in a direction extending transverse to a longitudinal direction of the first guide rail and the at least one second guide rail in order to facilitate movement of the guide rails. In regard to said running plane being the lowest running plane, since Lam Harn has been modified such that the rolling body 41 now comprises two roller bodies arranged laterally next to one another, Lam Harn, as modified, meets the limitations of said running plane being the lowest running plane.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lam Harn, as modified, as applied to claim 1 above, and further in view of US 2016/0316911 to Berchtold.
Lam Harn, as modified, discloses all the elements as discussed above except for the limitations in claims 8-9.

Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Berchtold, to modify Lam Harn, as modified, by providing at least two of the at least four rolling bodies each have a different diameter, wherein one rolling body of the at least for rolling bodies, that is arranged on a front-end of the at least one running carriage, has a diameter which is less than a diameter of the other rolling bodies of the at least four rolling bodies in order for the weight forces with an extension rail extracted and being under load are distributed more evenly onto the rolling bodies having a different diameter.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments on pages 8-9 that the prior art of record fails to disclose the newly added limitations, the examiner respectfully take the position that the claimed language fails to provide adequate structural limitations in .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
January 14, 2022



/HANH V TRAN/Primary Examiner, Art Unit 3637